UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-29357 Chordiant Software, Inc. (Exact name of Registrant as specified in its Charter) Delaware 93-1051328 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 20400 Stevens Creek Boulevard, Suite 400 Cupertino, CA 95014 (Address of Principal Executive Offices including Zip Code) (408) 517-6100 (Registrant’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days:YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Nox As of July 20, 2007, there were 32,876,656 shares of the registrant’s common stock outstanding. Table of Contents CHORDIANT SOFTWARE, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED JUNE 30, 2007 TABLE OF CONTENTS PARTI. FINANCIAL INFORMATION PageNo. Item1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of June 30, 2007 and September 30, 2006 3 Condensed Consolidated Statements of Operations for the Three and NineMonths Ended June 30, 2007 and 2006 4 Condensed Consolidated Statements of Cash Flows for the NineMonths Ended June 30, 2007 and 2006 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item3. Quantitative and Qualitative Disclosures about Market Risk 41 Item4. Controls and Procedures 42 PARTII. OTHER INFORMATION Item1. Legal Proceedings 44 Item1A. Risk Factors 46 Item1B. Unresolved Staff Comments 56 Item4. Submission of Matters to a Vote of Security Holders 57 Item6. Exhibits 58 Signatures 58 2 Table of Contents PART I - FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) CHORDIANT SOFTWARE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) (Unaudited) June 30, 2007 September 30, 2006 ASSETS Current assets: Cash and cash equivalents $ 73,459 $ 45,278 Marketable securities 11,587 — Restricted cash 44 185 Accounts receivable, net, including nil and $142 due from related parties at June 30, 2007 and September30, 2006, respectively 30,187 19,025 Prepaid expenses and other current assets 6,235 5,210 Total current assets 121,512 69,698 Restricted cash—long-term 260 334 Property and equipment, net 2,710 2,630 Goodwill 32,044 32,044 Intangible assets, net 3,028 3,937 Other assets 3,184 2,860 Total assets $ 162,738 $ 111,503 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable, including nil and $132 due to related parties at June 30,2007and September 30, 2006, respectively $ 4,140 $ 7,665 Accrued expenses 14,168 15,706 Deferred revenue, including related party balances of $180 and $112 at June 30, 2007 and September30, 2006, respectively 50,166 23,909 Current portion of capital lease obligations — 95 Total current liabilities 68,474 47,375 Deferred revenue—long-term 26,457 5,596 Restructuring costs, net of current portion 3,021 1,239 Other long-term liabilities 400 68 Total liabilities 98,352 54,278 Commitments and contingencies (Notes 8, 9 and 10) Stockholders’ equity: Preferred stock, $0.001 par value; 51,000 shares authorized; none issued and outstanding at June 30,2007 and September30, 2006 — — Common stock, $0.001 par value; 120,000 shares authorized; 32,858 and 32,030 shares issued and outstanding at June 30,2007 and September30, 2006, respectively 33 32 Additional paid-in capital 292,501 286,440 Accumulated deficit (232,265 ) (232,943 ) Accumulated other comprehensive income 4,117 3,696 Total stockholders’ equity 64,386 57,225 Total liabilities and stockholders’ equity $ 162,738 $ 111,503 The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 3 Table of Contents CHORDIANT SOFTWARE, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended June 30, Nine Months Ended June 30, 2007 2006 2007 2006 Revenues: License $ 14,094 $ 10,257 $ 40,137 $ 32,588 Service, including related party items aggregating $64 and $296 for the three months ended June 30, 2007 and 2006, respectively, and $268 and $527 for the nine months ended June 30, 2007 and 2006, respectively 22,667 16,769 52,328 43,268 Total revenues 36,761 27,026 92,465 75,856 Cost of revenues: License 419 398 1,456 1,360 Service, including related party items aggregating nil and $468for the three months ended June 30, 2007 and 2006, respectively and $177 and $542 for the nine months ended June 30, 2007 and 2006, respectively 9,264 8,965 22,353 23,217 Amortization of intangible assets 303 303 908 908 Total cost of revenues 9,986 9,666 24,717 25,485 Gross profit 26,775 17,360 67,748 50,371 Operating expenses: Sales and marketing 9,065 7,976 24,643 24,876 Research and development 7,328 7,780 20,919 18,159 General and administrative 4,584 4,842 15,490 14,806 Restructuring expense — — 6,727 — Total operating expenses 20,977 20,598 67,779 57,841 Income (loss) from operations 5,798 (3,238 ) (31 ) (7,470 ) Interest income, net 682 329 1,478 809 Other income (expense), net 213 (623 ) 377 (536 ) Income (loss) before income taxes 6,693 (3,532 ) 1,824 (7,197 ) Provision for income taxes 240 150 1,146 441 Net income (loss) $ 6,453 $ (3,682 ) $ 678 $ (7,638 ) Net income (loss) per share: Basic $ 0.20 $ (0.12 ) $ 0.02 $ (0.25 ) Diluted $ 0.19 $ (0.12 ) $ 0.02 $ (0.25 ) Weighted average shares used in computing net income (loss) per share: Basic 32,743 31,214 32,208 30,943 Diluted 34,384 31,214 33,431 30,943 The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 4 Table of Contents CHORDIANT SOFTWARE, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended June 30, 2007 2006 Cash flows from operating activities: Net income (loss) $ 678 $ (7,638 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization 1,065 892 Amortization of intangibles and capitalized software 1,584 1,583 Non-cash stock-based compensation expense 2,234 3,694 Provision for doubtful accounts and sales returns 234 51 Loss on disposal of assets 666 39 Accretion of discounts on investments (51 ) — Other non-cash charges 445 105 Changes in assets and liabilities: Accounts receivable (13,960 ) (3,122 ) Prepaid expenses and other current assets (930 ) (628 ) Other assets 1,771 (60 ) Accounts payable (3,625 ) 3,171 Accrued expenses 246 4,055 Deferred revenue 45,999 (1,489 ) Net cash provided by operating activities 36,356 653 Cash flows from investing activities: Purchases of property, equipment, and leasehold improvements (1,751 ) (1,043 ) Capitalized product development costs (202 ) — Cash proceeds from disposal of property and equipment — 11 Purchase of marketable securities (11,536 ) — Proceeds from release of restricted cash 217 1,875 Net cash provided by (used for) investing activities (13,272 ) 843 Cash flows from financing activities: Proceeds from exercise of stock options 3,798 1,682 Payment on capital leases (96 ) (158 ) Net cash provided byfinancing activities 3,702 1,524 Effect of exchange rate changes 1,395 1,098 Net increase in cash and cash equivalents 28,181 4,118 Cash and cash equivalents at beginning of period 45,278 38,546 Cash and cash equivalents at end of period $ 73,459 $ 42,664 The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 5 Table of Contents CHORDIANT SOFTWARE, INC. NOTES
